Citation Nr: 1104772	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left lower leg disability 
manifested by pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1974 to 
September 1978 and from October 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma denied service connection for a left lower leg 
disability manifested by pain.

The Board notes that the Veteran requested a Travel Board hearing 
before a Veterans Law Judge, but withdrew his request for a 
hearing through written correspondence dated in May 2009.  The 
Veteran having withdrawn his hearing request, the Board will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (e) (2010).

In a January 2011 brief, the Veteran's representative raised the 
issue of service connection for a back disorder.  This issue has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  The Board 
observes that, in raising the issue of service connection for a 
back disorder, the Veteran's representative argues that the 
Veteran's left lower leg pain is secondary to a back disorder and 
that the issues are inextricably intertwined.  Notwithstanding 
the representative's contentions, the Board will still proceed to 
adjudicate the current claim, because the current issue was 
raised and adjudicated on a direct basis, not as a secondary 
basis.  


FINDING OF FACT

At no time during the current appeal has a left lower leg 
disability manifested by pain been diagnosed.  


CONCLUSION OF LAW

A left lower leg disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, a pre-decisional letter dated in July 2006 complied with 
VA's duty to notify the Veteran with regards to the claim of 
service connection for left lower leg pain.  Specifically, this 
letter apprised the Veteran of what the evidence must show to 
establish entitlement to the benefit, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  It also 
notified the Veteran of the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The Board observes that, in October 2006, the National 
Personnel Records Center (NPRC) reported that they did not have 
the Veteran's STRs; however, the Veteran himself submitted copies 
of his STRs.  VA has no duty to inform or assist that was unmet.  
The Veteran has not identified any additional pertinent medical 
records, including STRs, which have not been obtained and 
associated with the claims folder.  

The Board recognizes that the Veteran has not been afforded a VA 
examination in connection with his claim.  The Board finds that a 
medical opinion on the question of service connection for a left 
lower leg disability manifested by pain is not required because 
opinions are only necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that at any time during the current appeal the 
Veteran has had a current disability that may be associated with 
his military service.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to assist 
that was unmet.  

II.  Analysis

The Veteran contends that he has left lower leg pain that is 
related to his military service.  Specifically, he reports that a 
lid from a CNU-446 container, weighing over 50 pounds, fell on 
his legs during service when he was inspecting BSU-50 fins.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

The Veteran's STRs reflect complaints of left leg pain.  In July 
2002, the Veteran was treated for lower leg pain.  In August 
2002, the diagnosis was possible extertional syndrome versus 
"shin splints."  A bone scan in August 2002 was unremarkable 
except for Osgood-Schlatter's on the right side, but no left 
lower leg disability was diagnosed at that time.  The Veteran's 
STRs do not show that he reported a lid falling on his legs, nor 
is there a showing of a chronic left lower leg disability.  

According to post-service medical records, the Veteran complained 
of left lower leg pain in December 2004.  An ultrasound of the 
Veteran's lower extremities in January 2005 showed mild intimal 
thickening bilaterally.  Both legs exhibited triphasic waveforms 
throughout.  A record dated in March 2005 shows that the 
Veteran's leg pain had resolved.  In a letter received in October 
2006, his private physician, R.R., M.D., reported that the 
Veteran complained of a left lower leg sprain.  The letter 
indicates that, in looking at the Veteran's leg, there was no 
discoloration, rash, or any problem of that sort.  Dr. R.R. 
further indicates that an MRI revealed a lot of central bulging 
and compressing moderately on the spine, which could have been 
the cause of the Veteran's leg pain.  A November 2006 record 
shows that no significant peripheral arterial disease was shown 
on exam.  In sum, according to post-service medical records, no 
disability of the left lower leg has been diagnosed.  Although 
the records do show complaints of pain, no etiology or underlying 
disability has been shown.

Here, based on a review of the evidence, the Board finds that 
service connection for a left lower leg disability manifested by 
pain is not warranted.  Although the Veteran's STRs from his most 
recent period of service show complaints of leg pain and a 
diagnosis of possible exertional syndrome versus "shin 
splints," there is no indication that the Veteran has been 
diagnosed with any disabilities post-service during the current 
appeal.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2010).  In this case, no 
chronic disability has been shown.  Even though the Veteran has 
continued to report left lower leg pain post-service, there is no 
competent medical evidence of any underlying disability to 
account of his leg pain.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 
285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  
 
Additionally, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence reflective 
of a left lower leg disorder at any time during the current 
appeal.  In this regard, the Board observes that even the Veteran 
himself acknowledges that no disorder has been definitively 
diagnosed.  In this February 2007 notice of disagreement, the 
Veteran provided a history of his complaints and the various 
tests done in an attempt to identify the underlying problem.  The 
Veteran correctly reports that tests performed did not show any 
underlying disorder to account for his complaints.  

The Veteran is competent to report about having left lower leg 
symptoms.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
notwithstanding the Veteran's credible and competent contentions, 
the evidence of record does not show that at any time during the 
current appeal he has any diagnosed disorder of the left lower 
leg for which service connection may be granted.  

The Board acknowledges the Veteran's belief that he has left 
lower leg pain related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion regarding the diagnosis of a 
left lower leg disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for left lower leg pain.  
At no time since the Veteran filed his claim for service 
connection for left lower leg pain in June 2006 has any chronic 
left lower leg disorder been diagnosed.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, there 
can be no valid claim).  See also McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (which stipulates that a service connection claim 
may be granted if a diagnosis of a chronic disability was made 
during the pendency of the appeal, even if the most recent 
medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
a left lower leg disability manifested by pain is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2010).  









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left lower leg disability 
manifested by pain is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


